Citation Nr: 0828226	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for degenerative disc disease of the lumbar spine status post 
diskectomy, hemilaminectomy and fusion L4-5 and L5-S1, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to February 
1990, and from May 1990 to July 2004.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, in which service connection for degenerative 
disc disease of the lumbar spine status post diskectomy, 
hemilaminectomy, and fusion at L4-5 and L5-S1 was granted and 
evaluated as 20 percent disabling, effective August 1, 2004.  
The veteran appealed the evaluation assigned.


FINDING OF FACT

The service connected lumbar spine disability is manifested 
by forward flexion limited to less than 30 degrees absent 
findings of ankylosis, separately ratable neurological 
disabilities, or prescribed bed rest.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no greater, 
for degenerative disc disease of the lumbar spine status post 
diskectomy, hemilaminectomy and fusion L4-5 and L5-S1.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. Part 4, § 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for the lower back 
disability was granted in the April 2005 rating decision 
appealed, and the current appeal arises from his disagreement 
with the evaluation originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, --- Vet. App. ----, 2008 WL 2081130; See also Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding, the RO provided notice concerning the issue 
of a higher initial evaluation in the August 2006 statement 
of the case.  Re-adjudication of the matter was provided in 
the June 2007 supplemental statement of the case.

VA has obtained service medical records and service personnel 
records, in addition to VA treatment records, assisted the 
veteran in obtaining other evidence, afforded the veteran 
physical examinations, and afforded the veteran the 
opportunity to give testimony before the Board, which he 
declined. All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service-connected for degenerative disc 
disease of the lumbar spine status post diskectomy, 
hemilaminectomy and fusion at L4-5 and L5-S1 in an April 2005 
rating decision.  The disability was evaluated as 20 percent 
disabling, effective in August 2004.  The 20 percent 
evaluation has been confirmed and continued to the present.

The 20 percent evaluation assigned the veteran's lower back 
disability was assigned under Diagnostic Code 5242-5241 for 
degenerative arthritis of the spine evaluated as spinal 
fusion manifested by forward flexion motion at greater than 
30 degrees but less than 60 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and Injuries of the Spine.  
A higher, 40 percent, evaluation is warranted for limitation 
of forward flexion to 30 degrees or less.  

The medical evidence supports a 40 percent evaluation under 
the General Rating Formula.  VA examination conducted in 
December 2006 shows range of lumbosacral spine motion at zero 
to 45 degrees forward flexion with pain at 20 degrees, zero 
to 20 degrees extension, zero to 25 degrees bilateral 
flexion, and zero to 30 degrees bilateral lateral rotation.  
The examiner estimated an additional loss of motion of 10 
degrees in flexion due to repetitive movement.  The veteran 
was observed to walk using a cane and to have an antalgic 
gait favoring his right side.  He was unable to squat or to 
perform the heel and toe gait.  He reported pain and 
instability and the examiner observed him to be able to walk 
guardedly and in short distances only without his cane.  
Range of motion was not conducted in the December 2004 VA 
examination report.  The veteran was observed to walk with a 
slow gait favoring the left leg, but without assistive 
devices.

Higher, 50 and 100 percent, evaluations are provided for 
unfavorable ankylosis of the entire thoracolumbar spine and 
of the entire spine, respectively.  However, the 
preponderance of the evidence is against an increased 
evaluation under these criteria as the medical evidence does 
not show that the veteran's spine is ankylosed in part or in 
total.  Rather, the medical evidence demonstrates that he can 
move his lumbosacral spine, albeit with limitation and pain.  

A higher, 60 percent, evaluation could also be warranted for 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician and having a total duration of at least 6 weeks 
during the past 12 months, under Diagnostic Code 5243.  
However, the medical evidence does not demonstrate that any 
physician has prescribed bed rest due to the veteran's 
lumbosacral spine condition since he was discharged from 
active service.  

Accordingly a preponderance of the evidence is against an 
evaluation greater than 40 percent under Diagnostic Code 
5243.

Consideration has been given to whether the veteran manifests 
objective neurological manifestations that should be rated 
separately under the appropriate diagnostic code.  See Note 
(1) following the General Rating Formula.

However, a preponderance of the evidence is against the 
separate award of an evaluation for any neurological 
manifestations.  VA examinations conducted in December 2004 
and December 2006 reveal sensory findings of radiculitis but 
no evidence of radiculopathy.

The veteran stated in his substantive appeal that he 
experienced damage to nerves in his upper extremities during 
inservice surgery for his lower back condition.  The veteran 
is separately service connected for status post right carpal 
tunnel release and ulnar nerve submuscular transposition and 
status post left carpal tunnel release and ulnar nerve 
submuscular transposition at 30 and 20 percent disabling, 
respectively.  Service connection and the evaluations 
assigned were granted in the April 2005 rating decision.  The 
veteran did not appeal the evaluations assigned these 
disabilities and the decision has now become final.  These 
issues are not before the Board.  

No other neurological pathology attributed to the lower back 
disability has been diagnosed.  

In evaluating the veteran's service-connected lower back 
disability, the disabling effects of pain and of weakness and 
pain on repetitive motion have been considered as discussed 
above.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran contends that his service connected degenerative 
disc disease of the lumbar spine status post diskectomy, 
hemilaminectomy and fusion at L4-5 and L5-S1 are worse than 
evaluated.  The veteran is competent to report his symptoms 
and complaints.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, he is not competent to offer a medical 
opinion as to extent of his disabilities as there is no 
evidence of record that he has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The assignment of "staged ratings" has been considered; 
however, the medical evidence shows that a 40 percent 
evaluation for the service-connected degenerative disc 
disease of the lumbar spine status post diskectomy, 
hemilaminectomy and fusion at L4-5 and L5-S1 is warranted 
throughout the entire period of time the claim has been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

An initial evaluation of 40 percent, and no greater, is 
awarded for degenerative disc disease of the lumbar spine, 
status post diskectomy, hemilaminectomy, and fusion at L4-5 
and L5-S1 beginning August 1, 2004, subject to the laws and 
regulations governing the award of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


